Citation Nr: 0924633	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-00 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left lower peripheral neuropathy.

2.  Entitlement to an initial rating in excess of 10 percent 
for right lower peripheral neuropathy.

3.  Entitlement to an initial rating in excess of 10 percent 
for left upper peripheral neuropathy.

4.  Entitlement to an initial rating in excess of 10 percent 
for right upper peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to October 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In February 2009, the Veteran testified at a Travel Board 
hearing.  At the hearing, the Veteran appeared to raise a 
claim of entitlement to total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  This matter is referred to the RO for 
clarification and any necessary action.

Also, at the hearing, the veteran submitted additional 
medical evidence along with a waiver of RO review of that 
evidence

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The December 2004 rating decision reflects that the RO has 
evaluated the Veteran's peripheral neuropathy of the upper 
extremities under Diagnostic Code 8515 (paralysis of the 
median nerve) and of the lower extremities under Diagnostic 
Code 8520 (paralysis of the sciatic nerve).   However, the 
examiner who conducted the September 2004 VA medical 
examination did not specify which particular upper or lower 
extremity nerves were affected by the appellant's peripheral 
neuropathy disability.  It is unknown how the RO determined 
that the appellant's median and sciatic nerves, and only 
those two nerves, were affected by the service-connected 
peripheral neuropathy.  Moreover, on VA examination in 
February 2008, the examiner determined that the Veteran had 
symptoms of ulnar neuropathy and carpal tunnel syndrome which 
could not be disassociated from the overall peripheral 
neuropathy.  

The Board further notes that since the last VA examination 
conducted in February 2008, the Veteran has submitted 
statements from his private physicians indicating that his 
peripheral neuropathy has increased in severity.  Also, the 
Veteran testified at his February 2009 Board hearing that his 
peripheral neuropathy interferes with his employment and with 
activities such as prolonged standing, walking and driving.  
He reported that he experiences numbness, pain and a loss of 
strength in his upper and lower extremities. 

Accordingly, the Board finds that further VA examination is 
necessary in order to determine the degree of impairment due 
to the Veteran's service-connected peripheral neuropathy of 
the lower and upper extremities. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
examination by a neurologist to determine 
the extent and severity of all upper and 
lower (right and left) extremity 
peripheral neuropathy.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  
The purpose of this examination is to 
ascertain the current nature and extent of 
the Veteran's neuropathies, to identify 
all nerves affected by the peripheral 
neuropathy disability and to identify the 
degree of any functional impairment caused 
by the neuropathy.  All indicated special 
studies should be accomplished and the 
examiner should set forth reasoning 
underlying the final diagnoses.

38 C.F.R. § 4.124a includes the criteria 
applicable to rating the level of 
disability caused by the appellant's right 
and left upper and lower extremity 
peripheral neuropathy. These Diagnostic 
Codes distinguish the type of paralysis 
into two parts -- complete and incomplete 
paralysis. Under incomplete paralysis, the 
type of paralysis is further broken down 
into three categories: severe, moderate, 
and mild. With these categories in mind, 
the examiner should classify the 
appellant's impairment(s) from the right 
and left upper and lower extremity 
peripheral neuropathy, distinguishing 
among the categories and identifying each 
nerve or group of nerves affected.

If the examiner uses results obtained from 
an EMG and/or nerve conduction velocity 
tests or other such tests, the examiner is 
requested to explain, in terms meaningful 
to a layperson, the base line results 
versus those obtained for the appellant.  
The examiner is asked to explain the 
meaning of any abnormal results that are 
obtained.  The examiner is also asked to 
explain how any abnormal figure classifies 
the appellant as having mild, moderate, or 
severe incomplete paralysis or complete 
paralysis with respect to each affected 
nerve.

Also, the examiner is requested to explain 
whether the peripheral neuropathy affects 
the motor and/or sensory nerves, and which 
nerves it affects.  The examiner should 
explain why those results show mild, 
moderate, severe incomplete paralysis or 
complete paralysis.  The examiner is 
further requested to explain in detail 
what limitation of motion and function is 
caused by the right and left upper and 
lower extremity peripheral neuropathy.  
The examiner must additionally 
specifically explain which nerves of the 
right and left upper and lower extremities 
are affected. The neurologist is requested 
to report whether the appellant suffers 
from any tics, pain, numbness, wrist drop, 
and muscle weakness and/or atrophy as well 
as to record the appellant's ranges of 
motion for each joint found to be affected 
by the neuropathy (i.e., shoulders, 
wrists, knees, etc.), with each of the 
normal ranges of motion indicated in 
degrees.  Handgrip of the each arm should 
also be detailed.

In addition, the examiner should provide 
an opinion as to any impact that the 
Veteran's peripheral neuropathy of the 
left lower extremity, right lower 
extremity, left upper  extremity, and 
right upper extremity has on his 
employability   A complete rationale 
should accompany all opinions provided.

2.  Then, the RO should readjudicate the 
Veteran's claims for initial ratings in 
excess of 10 percent for peripheral 
neuropathy of the lower and upper 
extremities.  If the determination of any 
of these claims remain unfavorable to the 
Veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time to respond 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




